Case: 09-10590     Document: 00511052512          Page: 1    Date Filed: 03/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 16, 2010
                                     No. 09-10590
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAFAEL RODRIGUEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:05-CR-22-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Rafael Rodriguez appeals the sentences imposed following the revocation
of his supervised release terms. He complains that the district court improperly
considered the factors in 18 U.S.C. § 3553(a)(2)(A) in imposing his sentences.
Rodriguez argues that the district court was precluded from considering the
§ 3553(a)(2)(A) factors because they are not among those that 18 U.S.C. § 3583(e)
directs courts to weigh in fashioning a revocation sentence. He does not allege,
and the record does not reflect, that the district court, in imposing his revocation

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10590    Document: 00511052512 Page: 2         Date Filed: 03/16/2010
                                 No. 09-10590

sentence, made any specific reference to § 3553(a)(2)(A) or that the district court
discussed any of the factors set forth in § 3553(a)(2)(A). His argument instead
rests on a statement in the district court’s written judgment of revocation and
sentence that the court had considered all factors set forth in § 3553(a).
      We have not yet addressed whether a district court may consider the
factors in § 3553(a)(2)(A) when imposing a revocation sentence. However, we
need not reach the issue in the instant case. When sentencing Rodriguez, the
district court noted that it had imposed what it believed “to be a reasonable
sentence that adequately and appropriately address[ed] all of the factors the
Court is to consider under § 3553(a) of Title 18.” By limiting its consideration
to only those factors it is to consider under § 3553(a), the district court indicated
that it was not considering the § 3553(a)(2)(A) factors. The district court’s oral
pronouncement at sentencing controls to the extent it conflicts with the court’s
written judgment. See United States v. Martinez, 250 F.3d 941, 942 (5th Cir.
2001). Accordingly, Rodriguez has not shown error. Rodriguez’s argument fails
to establish that his revocation sentence is unreasonable or plainly
unreasonable. See United States v. Hinson, 429 F.3d 114, 119-20 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                         2